DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the PSI".  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-8 are rejected for the same reason because they depend on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCombs et al (Pub. No.:  US 2005/0021037).
Regarding claim 1; McCombs et al disclose a surgical navigation system, comprising: 
an electromagnetic wave generator (inherently disclosed) [see 0031]; 
a first detector attached to a surgical site of an object and configured to detect a position attached to the surgical site [see 0049, 0084 and fig 5] by disclosing references have been attached to probes, instruments for placing acetabular cups and trial implants, drill guides, and cutting blocks [see 0031];
a second detector installed in a patient-specific instrument (PSI) (acetabular cups/prosthestis) which is to be inserted into the surgical site, and configured to receive an electromagnetic wave and detect a position of the PST [see 0031] by disclosing references have been attached to probes, instruments for placing acetabular cups and trial implants, drill guides, and cutting blocks [see 0031=0032];
a third detector installed in a surgical instrument which is to be inserted into the surgical site and configured to detect a position of the surgical instrument (reamer 10) [see 0049, 0071, 0078 and fig 5] by disclosing references have been attached to probes, instruments for placing acetabular cups and trial implants, drill guides, and cutting blocks [see 0031];
an information processor configured to register a position of the first detector and a position of the third detector by setting, as a reference position, a position of the PSI being inserted in the surgical site, and to track a position of the surgical instrument based on a position of the first detector being attached to the surgical site [see 0031-0032];
a display configured to display information including information associated with a position of the object, a position of the PSI, and a position of the surgical instrument [see 0024, 0026].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over McCombs et al (Pub. No.:  US 2005/0021037) in view of Sati et al (Pub. No.:  US 2005/0203384).
	Regarding claims 2, 6, 8, McCombs et al don’t disclose set an insertion path of the surgical instrument along which the surgical instrument is inserted into the surgical site and the display is further configured to display, on a three-dimensional (3D) object model, the insertion path of the surgical instrument.
Nonetheless, Sati et al disclose set an insertion path of the surgical instrument along which the surgical instrument is inserted into the surgical site [see 0064, 0083] and the display is further configured to display, on a three-dimensional (3D) object model, the insertion path of the surgical instrument [see figs 8-11, 0039, 0059, 0079, 0081, 0090-0091] by disclosing The system 10 allows the surgeon 18 to set a current reamer path as the target path [see 0064] and stem model [see 0024-0025].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine McCombs et al and Sati et al by setting an insertion path of the 

Regarding claim 5, McCombs et al disclose a reamer to be inserted into the surgical site, wherein the information processor is configured to set an axis for reaming to be performed by the reamer which is to be inserted into the surgical site of the object [see abstract, 0049].

Regarding claim 7, McCombs et al don’t disclose wherein, when the PSI is inserted in the surgical site of the object, the information processor is configured to match coordinates of a 3D object model and coordinates of the object.
Nonetheless, Sati et al disclose when the PSI is inserted in the surgical site of the object, the information processor is configured to match coordinates of a 3D object model and coordinates of the object. [see 0081].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine McCombs et al and Sati et al by when the PSI is inserted in the surgical site of the object, the information processor is configured to match coordinates of a 3D object model and coordinates of the object; for accuracy purposes.

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over McCombs et al (Pub. No.:  US 2005/0021037) in view of Stein et al (Pub. No.:  US 2014/0134586)

McCombs et al don’t disclose wherein the first detector comprises an inertial sensor to indicate a position of the surgical site of the object and the third detector comprises an inertial sensor to indicate a position of the surgical instrument.
Stein et al disclose inertial sensor to indicate a position of the surgical site of the object and to indicate a position of the surgical instrument [see 0078].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine McCombs et al and Stein et al by disclosing inertial sensor to indicate a position of the surgical site of the object and to indicate a position of the surgical instrument; to provide enhanced tracking of the surgical device [see 0078, Stein et al].

Regarding claim 4, McCombs et al disclose wherein the second detector is removed along with the PSI when the PSI is removed from the surgical site of the object [see 0071].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793